Citation Nr: 0702141	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and awarded a 30 percent disability evaluation.  In March 
2004, the veteran's initial disability rating was increased 
to 50 percent.

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.  At that time, he said he was 
unable to work due to his service-connected PTSD and appeared 
to raise a claim for a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  
The Board referred the matter to the RO for appropriate 
development and consideration, although it appears that the 
RO has not yet considered the claim.  As such, the matter is 
again referred to the RO for appropriate consideration.

In August 2005, the Board remanded this matter to the RO for 
further development.  


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by persistent symptoms including 
flashbacks, anger and irritability, hypervigilance, disturbed 
sleep, night sweats, avoidance behaviors, an exaggerated 
startle response, and reports of combat-related auditory 
hallucinations, that reflect occupational and social 
impairment with no more than reduced reliability and 
productivity; the veteran's psychiatric disability is treated 
with prescribed psychotropic medications and outpatient 
therapy.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), was signed into law on 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2006).  The U. S. Court of Appeals for Veterans Claims 
(Court) held that content-complying VCAA notice, to the 
extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), aff'd Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006). 

The Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
rating in excess of 50 percent for PTSD has been 
accomplished.

In a June 2002 pre-rating notice letter, the RO advised the 
veteran and his representative of VA's responsibilities to 
notify and assist the appellant in his claim, and what was 
required to prove a claim for service connection.  In 
November 2002, the RO granted service connection for PTSD and 
awarded a 30 percent disability rating.  As set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated-it has been proven."  Id.  The Court further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  Because the 
veteran's claim pertaining to PTSD has been granted, i.e., 
proven, and he was assigned an initial disability rating and 
an initial effective date, section 5103(a) notice is no 
longer applicable.  Furthermore, the Board observes that 
after the veteran filed his notice of disagreement with the 
initial rating assigned following the grant of service 
connection for PTSD, he was informed of what was needed to 
substantiate his claim for a higher rating by way of 
subsequent notice letters in June 2004 and August 2005.  He 
was also provided a Dingess notice letter in March 2006 
informing him of evidence needed to evaluate disabilities and 
determine effective dates. 

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The RO has obtained the veteran's VA medical 
records and has arranged for the veteran to undergo VA 
examinations in October 2002, December 2003, and May 2006, 
reports of which are of record.  The veteran's Board hearing 
transcript is also of record.  Moreover, the veteran was 
given the opportunity to submit evidence and argument to 
support his claim.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the matter currently under consideration.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

On VA examination in October 2002, the veteran complained of 
anxiety and reported that he became irritable and angry very 
quickly.  He slept poorly and had nightmares about three or 
four times a week.  He felt hopeless occasionally.  He denied 
being depressed or having thoughts of suicide.  The veteran 
felt that people he knew were talking to him that were not 
there.  This occurred on a daily basis but was not 
continuous.  He also sometimes saw images of friends from the 
military and heard things that happened a long time ago.  The 
veteran was married for thirty three years and had two adult 
children.  He presently worked alone unloading trailers, and 
enjoyed fishing and bowling.  On mental status examination, 
the veteran's immediate and remote memories were intact, he 
was alert and oriented, his speech was normal, his thought 
process was spontaneous, and his continuity of thought was 
logical and relevant.  There were no current suicidal or 
homicidal ideas.  He denied current delusional ideas.  He 
admitted to auditory hallucinations in that he had 
conversations with people long dead.  His concentration was 
good, his mood was euthymic with broad range of affect, his 
judgment was fair and his insight was good.  The diagnoses 
were PTSD and moderate psychosis, not otherwise specified 
(NOS).  A score of 45/50 was assigned on the Global 
Assessment of Functioning (GAF) scale.  The examiner 
commented that the veteran had been disturbed in the past by 
his symptoms of psychosis; however, at the present time, the 
majority of this GAF was due to symptoms of PTSD.  

A March 2003 VA mental health record reflects that the 
veteran still heard voices and still saw friends with whom he 
went to high school.  The veteran stated that when he was 
unable to sleep, he went fishing.  The psychiatrist noted 
that the veteran had good personal hygiene and grooming.  His 
affect was full and bright, mood was euthymic and he was not 
delusional.  The assessment was PTSD and a GAF score of 55 
was assigned.   

On VA examination in December 2003, the veteran complained of 
an exacerbation of symptoms that included combat nightmares, 
night sweats, and flashbacks.  He also continued to have PTSD 
symptoms such as poor memory and concentration, exaggerated 
startle response, lock-checking every two hours throughout 
the night, crying, hearing voices related to combat, visual 
hallucination which were not necessarily related to combat, 
and avoidance behaviors.  He felt very uncomfortable around 
Asian people and had trouble waiting in line with crowds and 
with people.  One way he avoided his PTSD symptoms was by 
going camping, which, the examiner commented was unusual for 
a combat veteran, for the woods usually reminded them of the 
jungle.  The veteran described his marriage as "rocky."  
The veteran's most recent job was at Wal Mart as a conveyor 
belt operator where he worked alone and enjoyed it.  He had 
increasing difficulties with his right arm and was concerned 
about his ability to continue working.  In regards to social 
and leisure activities, the veteran stated that he enjoyed 
fishing either alone, with one close friend, or with his 
wife.  He and his wife also enjoyed having friends over for 
dinner and they enjoyed riding horseback, bowling and walks.  

On mental status examination, the veteran was oriented, his 
affect was blunted and his mood was variable from euthymic to 
mildly tearful.  Thought process was linear and goal directed 
with some evidence of psychosis of a delusional nature as 
well as visual hallucinations which may not have been related 
to combat.  Speech was generally of normal rate and rhythm, 
although at times it became pressured.  Judgment was 
considered to have been severely impaired.  Insight was fair.  
Memory and concentration, by the veteran's report, was 
impaired as a result of the level of his anxiety and of his 
perceptions of his experiences.  He denied present suicidal 
ideations.  He admitted to frequent homicidal thoughts and 
some behavior which was destructive of others.  The diagnosis 
included PTSD, chronic, and a GAF score of 55 was assigned.  
The VA examiner commented that an increase in PTSD symptoms 
was not convincing, and noted that the symptoms presented 
which were possibly of a delusional nature did not appear 
related to PTSD symptoms.  The veteran endorsed combat-
related auditory hallucinations and non-combat related visual 
hallucinations.  The examiner went on to state that, despite 
the extreme level of the veteran's claims regarding his PTSD, 
in fact, the veteran functioned well.  He maintained his 
marriage and employment and completed an AA degree, 
reflecting an ability to concentrate.  He had many interests 
and activities that he enjoyed and maintained a social life.  
Therefore, the examiner opined that it did not appear likely 
that the veteran's PTSD caused greater problems in his 
functioning in the past few years.  

A March 2004 VA mental health record reflects that the 
veteran had good personal hygiene and grooming. He was 
pleasant and cooperative.  His speech was fluent.  His affect 
was appropriate and full range.  His mood was unremarkable 
and there was no thought disorder as to form or content.  The 
diagnosis was PTSD.  

A January 2005 disability evaluation report from the Social 
Security Administration (SSA) reflects that the veteran was 
seen with allegations of elbow and shoulder injury and PTSD.  
The focus of the examination was on findings pertaining to 
the veteran's right forearm and elbow region with a notation 
that the veteran had a diagnosis of PTSD due to military 
experience.  The veteran was found to be totally disabled for 
SSA purposes as of October 16, 2004 due to status post open 
reduction internal fixation right elbow with loss of 
supination and status post neck injury with loss of range of 
motion.  

A February 2005 VA mental health evaluation reflects that the 
veteran was oriented and needed a shave, but was clean and 
neat.  His language was adequate, his mood was depressed, and 
his affect was flat.  The veteran denied any hallucinations 
or illusions, his thought process was logical, he denied any 
delusions or obsessions, and he denied any suicidal or 
homicidal ideations.  His insight and judgment were fair and 
his memory was adequate.  The assessment was PTSD, and major 
depressive disorder, and a GAF score of 45 was assigned.

A March 2006 VA mental health note reflects that the veteran 
felt the medication helped his mood, but he still had 
nightmares and flashbacks about four times a week.  He went 
to weekly groups for PTSD which were very helpful.  The 
veteran stated that he went fishing to get away.  On mental 
status examination, the veteran was well-groomed, good eye 
contact, polite and cooperative.  His speech was fluent, non 
pressured.  His mood was "OK."  His affect was essentially 
euthymic and there was no thought disorder.  He denied 
suicidal or homicidal ideations.  He denied auditory or 
visual hallucinations and was fully oriented with fairly good 
insight and good impulse control during examination.  The 
diagnosis was PTSD, stable.   

On VA examination in May 2006, the veteran's chief complaints 
were sweats, nightmares and flashbacks.  He reported 
disturbed sleep, hypervigilant behavior, intrusive thoughts, 
flashbacks that included feelings of unreality as manifested 
by the veteran seeing things.  He reported reliving traumatic 
experiences in Vietnam.  He reported a history of anger and 
irritability, which included some homicidal ideation in the 
past, but as long as he was on his medications, he said he 
was okay.  He did not indicate any intention to harm any 
specific individual at the present examination.  The VA 
examiner noted that the veteran was seen in the outpatient 
PTSD program and the last 10 GAF scores assigned by the 
veteran's counselor were all 45.  The examiner noted that the 
veteran met the avoidance criteria in relation to prior 
trauma.  The veteran reported exaggerated startle response 
for helicopters, anyone speaking the Vietnamese language, and 
for unexpected loud noises.  He stated that he has never had 
any suicidal ideation.  The veteran last worked in October 
2004 as a warehouse worker and stopped after a 900 pound 
television fell on his arm.  The veteran stated the he 
received SSA disability benefits both for his physical 
problems and for his PTSD.  He stated that he liked his job 
because he was able to work by himself.  He reported a 
history of significant problems with anger and irritability 
in the work setting under circumstance where he had to work 
with others, to include being fired.  The VA examiner 
commented that it appeared that the veteran worked 
successfully under circumstances where he was allowed to 
essentially be left to himself.  

On examination, the veteran appeared neat, clean and casual.  
The veteran stated that he did the meal preparation for 
himself and the entire family.  He baby-sat for his 
grandchildren at times.  His principal form of leisure was to 
go camping or fishing.  He had some fishing buddies.  
Overall, inappropriate behavior for this veteran was related 
to anger and irritability, which was frequent in occurrence, 
but was also under control with his medication regimen.  On 
mental status examination, the veteran's immediate and recent 
memories were intact.  His remote memory was satisfactory.  
Subjectively, the veteran complains of problems with short 
term memory.  He was oriented to all spheres.  His speech was 
normal, thought process production was spontaneous and 
abundant, and continuity of thought was goal directed and 
relevant.  Thought content contained no suicidal or homicidal 
ideation today.  There were no delusions or ideas of 
reference.  The veteran reported feelings of unreality which, 
in the opinion of the examiner, were likely flashback 
experiences related to PTSD.  The veteran's abstract ability 
and concentration were both intact.  His range of affect was 
broad and his judgment and insight were fair.  The diagnosis 
was PTSD, chronic and a GAF score of 50 was assigned, 
denoting serious symptomatology.  The VA examiner commented 
that the veteran was able to work successfully under some 
circumstances and sustained long-term relationships with his 
mother, spouse, two children, grandchildren and some fishing 
buddies.  The veteran's prescribed medications reduced his 
problem with anger and irritability.  

III.  Legal Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current 50 percent rating assigned following 
the initial grant of service connection.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including  
employment.  38 C.F.R. § 4.10 (2006).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability  
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006). 

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The veteran's PTSD has been rated as 50 percent disabling, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for the veteran's PTSD.  See Mittleider at 182.  See also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate 
between the different evaluation levels.).

Considering the evidence in light of the above-noted  
criteria, the Board finds that, since the January 9, 2002 
effective date of the grant of service connection, the 
veteran's psychiatric disability is adequately compensated at 
the 50 percent level.

The probative medical evidence of record reflects that the 
veteran's service-connected PTSD has been characterized, 
primarily, by nightmares, flashbacks, irritability, 
hypervigilance, disturbed sleep, and an exaggerated startle 
response, with reports of combat-related auditory 
hallucinations.  These symptoms are reflective of 
occupational and social impairment with no more than reduced 
reliability and productivity, the level of impairment 
contemplated in the currently assigned 50 percent disability 
rating.

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 70 percent, rating.  As noted above, 
the 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas, due to 
certain symptoms. However, the Board notes that the veteran 
has not been found to have obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic or depression that affects his ability to 
function independently, impaired impulse control, or other 
symptoms that are characteristic of the 70 percent rating.  
The veteran has a single documented notation of depressed 
mood (in February 2005), which has not been shown to affect 
the veteran on a continuous basis and/or to limit his ability 
to function independently.  While he has admitted to 
obsessive checking of locks, there is no indication this 
behavior, in turn, interfered with his routine activities.  
Additionally, the May 2006 VA examination report reflects 
that the veteran admitted to having homicidal thoughts in the 
past, however, there was no indication that it continued to 
affect the veteran at the time noted.  In fact, the veteran 
stated that as long as he took his medications, he did not 
have any homicidal ideations and recent medical records 
reflect that the veteran does not have homicidal ideations.  
The veteran maintained his long term relationship with his 
wife for over thirty years, although he described it as a 
rocky relationship, and with his mother, two children and 
grandchildren, and he enjoyed fishing with his wife or 
friends.  Significantly, moreover, the VA outpatient records 
and examination reports note that the veteran was neat and 
clean, alert, oriented, his thought process was logical, and 
his thought content was free from delusions and 
hallucinations.  Such findings barely meet the criteria for a 
50 percent rating under Diagnostic Code 9411

The Board also points out that the GAF scores assigned since 
January 9, 2002, alone, provide no basis for assignment of 
any higher disability rating for the veteran's PTSD.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned). See 38 C.F.R. § 
4.126(a).  GAF scores between 41 and 50 reflect serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  A GAF score of 51-60 indicates 
moderate symptoms, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning; e.g., having few 
friends or having conflicts with peers or co-workers.

The veteran's GAF scores during the course of the appeal 
ranged from a low of 45 (in October 2002 and May 2005) to a 
high of 55 (in December 2003).  His most recent GAF score, in 
May 2006, was 50.  Although the veteran's GAF scores have 
fluctuated during the appeal period, based on the above GAF 
scores, the veteran's PTSD symptoms are properly compensated 
by the 50 percent rating currently assigned.

The collective objective findings of the October 2002, 
December 2003, and May 2006 VA examinations, and in the VA 
medical records, to include essentially normal speech and 
that the veteran was oriented, well groomed, and neatly 
dressed, are barely representative of pertinent disability 
warranting a 50 percent rating under the current rating 
criteria.  Given the foregoing observations, the Board finds 
that, under the above-cited criteria, the preponderance of 
the evidence is against an initial rating in excess of 50 
percent for the service-connected PTSD.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, DC 9411.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In addition, the Board notes that during the February 2005 
Board hearing, the veteran testified that he was unable to 
work because of his PTSD and that he was receiving SSA 
disability benefits because of his service-connected PTSD.  
However, as noted above, SSA disability records document that 
benefits were granted to the veteran for his inability to 
work due to physical injuries to his right arm and neck and 
not due to PTSD.  As well, the May 2006 VA examiner 
specifically noted the veteran's ability to successfully work 
alone.  The Board finds that there is no evidence of an 
exceptional or unusual disability picture with related 
factors solely due to the veteran's service-connected PTSD, 
such as marked interference with employment or frequent 
periods of hospitalization, so as to warrant referral of the 
case to appropriate VA officials for consideration of an 
extra schedular rating under 38 C.F.R. § 3.321(b)(1); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated.  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


